Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GRAYBAR ELECTRIC COMPANY, INC. AND R. R. HARWOOD, R. C. LYONS, W. P. MANSFIELD, D. G. MAXWELL, AND K. M. MAZZARELLA, VOTING TRUSTEES UNDER THE VOTING TRUST AGREEMENT, DATED AS OF MARCH 16, 2007, RELATING TO COMMON STOCK ISSUED BY GRAYBAR ELECTRIC COMPANY, INC. (Exact name of registrants as specified in their charters) New York (State or other jurisdiction of incorporation of Graybar Electric Company, Inc.) (Primary Standard Industrial Classification Code Number of Graybar Electric Company, Inc.) 13-0794380 (I.R.S. Employer Identification Number of Graybar Electric Company, Inc.) 34 North Meramec Avenue, St. Louis, Missouri 63105, (314) 573-9200 (Address, including zip code, and telephone number, including area code, of principal executive offices of Graybar Electric Company, Inc. and of the Voting Trustees) Matthew W. Geekie, Esq. Senior Vice President, Secretary and General Counsel Graybar Electric Company, Inc., 34 North Meramec Avenue, St. Louis, Missouri 63105 (314) 573-9200 (Name, address, including zip code, and telephone number, including area code, of agent for service for Graybar Electric Company, Inc. and the Voting Trustees) Copy to: Robert J. Endicott, Esq. Bryan Cave LLP One Metropolitan Square, 211 North Broadway, Suite 3600 St. Louis, Missouri 63102 (314) 259-2000 November 2016 (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company [ ] CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock (par value $1 per share) 1,400,000 shs. $20.00 $28,000,000 $2,820 Voting Trust Interests (1) (1) Representing the shares of Common Stock offered hereunder. The registrants hereby amend this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrants shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. NOTICE TO OREGON RESIDENTS: Of the 1,400,000 shares of Common Stock or Voting Trust Interests that are being offered to eligible employees and qualified retirees of the Company in this offering, an aggregate of up to 8,935 shares of Common Stock or Voting Trust Interests will be offered in the State of Oregon. Price to the Public Underwriting Discounts and Commissions Proceeds to the Company Per Share……………. $20.00 None $20.00 Total…………….…… $178,700 None $178,700 P R O S P E C T U S 1,400,000 Shares Graybar Electric Company, Inc. Common Stock and related Voting Trust Interests offered to Employees and Qualified Retirees of Graybar Electric Company, Inc. under the THREE-YEAR COMMON STOCK PURCHASE PLAN Graybar Electric Company, Inc. (“Graybar” or the “Company”) is offering an aggregate of up to 1,400,000 shares of Common Stock and related Voting Trust Interests in the 2007 Voting Trust to eligible employees and qualified retirees under the first offering pursuant to the Three-Year Common Stock Purchase Plan adopted in June 2016 (the “Plan”). If you are eligible to subscribe, you may purchase shares by completing a Subscription Agreement in the manner described in this Prospectus. As of June 30, 2016, approximately 83% of the presently outstanding Common Stock was held in the 2007 Voting Trust.
